Citation Nr: 0428869	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  99-20 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1956 to March 
1958.

The instant appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in San Juan, Puerto Rico, that found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a gastrointestinal 
disorder.  

In April 2001, the Board reopened and remanded the claim for 
further development.  The requested development has been 
completed to the extent possible.  The Board now proceeds 
with its review of the appeal.  


FINDING OF FACT

A gastrointestinal disorder did not have its onset during 
active service or result from disease or injury in service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for a 
gastrointestinal disorder.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in April 2002.  The veteran was 
told of the requirements to successfully establish 
entitlement to service connection, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Although the VCAA notice letter was sent after the February 
1999 rating decision, any defect with respect to its timing 
was harmless error because the veteran did not produce any 
additional information or evidence upon receiving the 
content-complying notice in April 2002.  This provides a 
sound basis for concluding that the disposition of his claim 
would not have been different had he received pre-AOJ 
adjudicatory notice.  See 38 U.S.C.A § 7261; Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records are unavailable and 
were reported as destroyed in the fire at National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in July 1973.  
The RO attempted to obtain these records in accordance with 
the Board's remand in April 2001.  Based upon the responses 
from the service department, further efforts to obtain these 
records would be futile. 

The claims file contains the post-service VA medical records 
identified by the veteran.  The RO requested the veteran's VA 
treatment records dated from 1982 forward.  In April 2002, 
the RO further requested that the veteran provide information 
so that the RO could obtain his treatment records from Dr. 
Bauza, Dr. Toro, Dr. Balvina Ayala, and Dr. Pedro L. Lastra 
Calderon; from a public hospital in Newark, New Jersey; and 
from the Concilio de Salud de Loiza in Loiza, Puerto Rico.  
The veteran did not respond.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991) ("The duty to assist is not a one-way 
street, and, if an appellant wishes help, he cannot passively 
wait for it while withholding information that is essential 
to obtaining evidence necessary to deciding his claim.").  
Further development, therefore, is not warranted.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was afforded a VA medical 
examination in December 2001.  Unfortunately, the examiner 
stated that he was unable to provide a medical opinion 
because of the lack of medical records.
 
Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim on the merits.  


II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The veteran has reported that during service in 1957 he 
became ill after eating some food and had to be hospitalized 
for severe abdominal pain.  He said that he had severe 
constipation and was in the hospital for about one month.

As noted above, the veteran's service medical records are 
unavailable and were reported as destroyed in the fire at the 
NPRC in St. Louis, Missouri, in July 1973.  In cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of- the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The case law does not, however, lower the legal 
standard for proving a claim for service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the veteran. See Russo v. Brown, 9 Vet. App. 46 
(1996). 

VA treatment records dated from 1997 to 1999 show that the 
veteran is currently diagnosed as having Crohn's disease.  In 
December 1997, it was noted that he was "recently" 
diagnosed with Crohn's disease.  In a 1998 statement, Dr. 
Pedro L. Lastra Calderon stated that the veteran was 
hospitalized in 1957 for about six months and continues to 
suffer from constipation.  

However, Dr. Calderon has provided no contemporaneous 
treatment records or medical findings which lend credence to 
or corroborate the reported history that the veteran was 
treated for constipation in 1957.  The probative weight of 
his statement is further reduced given the 40-year gap in 
time between the actual treatment and the 1998 written 
statement.  In April 2002, the RO requested that the veteran 
provide information and a release so that the RO could obtain 
his actual treatment records from  Dr. Calderon.  
Unfortunately, as noted above, the veteran did not respond.  

The RO also afforded the veteran a VA examination in March 
2004.  The examiner noted that the claims folder was 
reviewed, that the service medical records were unavailable, 
and that the veteran had not responded to the RO's request 
concerning his post-service treatment records.  The veteran 
stated that two of his private doctors, Drs. Allende and 
Bauza, were deceased an that their records were unavailable.  
The examiner diagnosed Crohn's disease and stated that in 
view of the unavailability of service medical records and 
post-service private medical records, it was "not possible 
to render an opinion nor to determine whether it is as least 
as likely as not" that the veteran's gastrointestinal 
disorder was related to his injury in service.

Here, there is no probative evidence showing that the 
veteran's current gastrointestinal disability, first 
diagnosed in 1997, had its onset in service or is related to 
any in-service disease or injury.  The veteran's contentions 
that the his in-service symptoms that resulted in 
hospitalization represented the onset of his current 
gastrointestinal disability are not competent.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  He is a lay 
person and is not competent to diagnose a gastrointestinal 
disorder.    

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a gastrointestinal 
disability.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule. 




ORDER


Entitlement to service connection for a gastrointestinal 
disorder is denied.



	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



